Steven V. Berson Deputy Director Department of Revenue 1375 Sherman Street Denver, CO 80261
Dear Mr. Berson:
I am writing in response to your letter of October 5, 1979 in which you request a legal opinion concerning the confidentiality of certain information contained in records of the Department of Revenue. In that letter you state that the Department of Labor and Employment has requested that the Department of Revenue furnish it periodically with a list of names and addresses of new withholding account applicants. You ask whether furnishing this information would violate the statutory confidentiality requirement which applies to the Department of Revenue.
QUESTION PRESENTED AND CONCLUSION
Your request for an attorney general's opinion presents the following question:
May the Department of Revenue furnish the Department of Labor and Employment with a list of names and addresses of new withholding account applicants without violating its statutory confidentiality requirement?
My conclusion is "no."
ANALYSIS
It is my opinion that the furnishing of the names and addresses of new withholding account applicants to the Department of Labor and Employment would violate the confidentiality requirements of C.R.S. 1973, 39-21-113(4)(a). That subsection provides, in pertinent part, as follows:
     Except in accordance with judicial order or as otherwise provided by law, the executive director of the department of revenue and his agents, clerks, and employees shall not divulge or make known in any way any information obtained from any investigation conducted by the department or its agents or disclosed in any document, report, or return filed in connection with any of the taxes covered by this article.
(Emphasis supplied.)  Violation of this confidentiality requirement may subject the violator to criminal penalties and loss of office. C.R.S. 1973, 39-21-113(6).
The Colorado Income Tax Act of 1964, article 22 of title 39, C.R.S. 1973, requires employers to deduct and withhold from the wages of employees, amounts representing the state income tax due. C.R.S. 1973, 39-22-604(3). Employers subject to withholding requirements must file returns with the Department of Revenue on a monthly or quarterly basis. C.R.S. 1973, 39-22-604(4). Department regulation 138-1-68(1)(b) requires an employer subject to withholding requirements to register with the department and obtain a number identifying him as a withholding agent.
The confidentiality requirements of C.R.S. 1973, 39-21-113(4)(a), quoted above, specifically apply to the income tax. C.R.S. 1973,39-21-102. Any information disclosed in any document, report or return filed in connection with the withholding requirements of the income tax is covered by the statutory requirement of confidentiality. Names and addresses which are required by the department to be submitted in order to register as a withholding agent or on a withholding return are therefore information which may not be disclosed except in conformity with C.R.S. 1973,39-21-113(4)(a). The general assembly has in that statute "expressed a strong public policy of protecting the confidentiality of taxpayers' state income tax returns."Losavio v. Robb, 195 Colo. 533, 579 P.2d 1152 (1978).
SUMMARY
Your letter does not state the purpose for which the Department of Labor and Employment intends to use the requested information, nor does it raise any exception to the confidentiality requirement which might apply. I am not aware of any provision of law which would permit disclosure of this information to the Department of Labor and Employment.
If you have additional questions pertaining to this matter please do not hesitate to contact this office.
Very truly yours,
                              J.D. MacFARLANE Attorney General
TAXATION AND REVENUE
C.R.S. 1973, 39-21-113(4)(a) C.R.S. 1973, 39-22-604(3) and (4)
REVENUE, DEPT. OF Withholding Tax LABOR  EMPLOYMENT DEPT.
The Department of Revenue may not furnish Labor and Employment with names and addresses of withholding account applicants under the statutory confidentiality requirements of C.R.S. 1973,39-21-113(4)(a).